ORDER
This cause is before tbe Court upon the record and the mandate of the Supreme Court of the United States filed December 17, 1945.
On consideration whereof, and it appearing from the mandate and decision of the Supreme Court that the former judgment of this Court has been reversed and the cause remanded hereto for further proceedings in conformity with the opinion of the Supreme Court, which was rendered November 5, 1945, and decides that the particular gratuity items necessarily used as offsets should be designated by the judgment, limiting the grant of petition for writ of certiorari to that question,
IT IS NOW THEREFORE ADJUDGED AND ORDERED this seventh day of January 1946 that the former judgment of this Court January 8, 1945, be vacated and set aside; that Special Finding of Fact No. 22, heretofore made, entitled “Offsets” be amended by adding thereto the following:

*226


*227IT IS FURTHER ORDERED that the Special Findings of Fact, amended as aforesaid, be made a part'of the judgment herein rendered, the opinion to stand, and the Court decides, as a matter of law, that the plaintiff is entitled to recover the sum of $22,858.78; and that the defendant is entitled to set off against this amount a like sum of $22,858.78 for gratuities expended for plaintiff’s benefit.
The Court therefore decides as a conclusion of law that the plaintiff is entitled to recover nothing, and its petition is dismissed.
By the Court.
Richard S. Whaley,

Chief Justice.